Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 2, 2018

                                      No. 04-18-00141-CV

                IN THE INTEREST OF J.A. D. L., JR., ET AL CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02348
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
        On March 2, 2018, the trial court signed an order terminating Dad’s parental rights to his
child and Mom’s parental rights to her children. Within three business days, Dad timely filed a
request for a de novo hearing before the referring court. See TEX. FAM. CODE ANN. § 201.015
(West Supp. 2018); In re J.A.P. & B.A.R., 510 S.W.3d 722, 724 (Tex. App.—San Antonio 2016,
no pet.). Two days later, Mom filed a notice of appeal.
        The record does not indicate that Dad waived his right to a de novo hearing. See TEX.
FAM. CODE ANN. § 201.015(g). Thus, when Dad timely filed a request for a de novo hearing, the
trial court was required by statute to hold a hearing. See id. § 201.015(f); J.A.P., 510 S.W.3d at
724. Therefore, the March 2, 2018 order is not a final, appealable order.
        We ORDER Appellant Mom to show cause in writing within TEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a). If Appellant does not timely file written proof as ordered, this appeal will be dismissed.
See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court